Citation Nr: 1747365	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-04 915A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1983 to February 1986 and from June 2002 to February 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

This appeal was remanded by the Board in February 2015 for additional development.  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD that is the result of a qualifying in-service stressor.  

2.  A current psychiatric disability was not caused or aggravated by a disease or injury in service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. §§ 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a) (2016); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016).  Credible supporting evidence is not required in the case of a combat stressor reported by a combat Veteran.  38 C.F.R. § 3.304(f)(2)(2016).  If a claimed stressor is related to a fear of hostile military or terrorist activity and a VA psychologist or psychiatrist or one with whom VA has contracted confirms that the stressor is adequate to support a PTSD diagnosis and the veteran's symptoms are related to that stressor, the veteran's report alone may be sufficient to establish the stressor.  38 C.F.R. § 3.304(f)(3) (2016).  

Review of the evidence shows the Veteran initially sought mental health treatment from VA in December 2007, at which time he reported the circumstances of his service in Beirut and his symptoms of depression and suicidal thoughts which were exacerbated by the recent death of his son.  The diagnostic impression at that time was adjustment disorder with mixed anxiety and depressed mood and "rule out PTSD".  Subsequent treatment records show that the evaluation in December 2007 was performed to determine if the Veteran had PTSD secondary to his service in Beirut but that the evaluation was not completed in that regard in order to provide the Veteran treatment for the symptoms he was experiencing in conjunction with the death of his son.  See e.g., February 2008 VA treatment record.  However, during follow-up evaluations conducted in January and February 2008, clinicians determined the Veteran did not meet the criteria for a diagnosis of PTSD and subsequent examining physicians agreed with the evaluation results.  See VA outpatient treatment records dated January, February, March, and May 2008.  

The Veteran was afforded two VA PTSD examinations, in October 2008 and April 2015, during which both examiners determined the Veteran, did not meet the criteria for PTSD.  

At the October 2008 examination it was reported that the Veteran was seeking service connection based on his service in the Marine Corps in Beirut.  The Veteran reported deployment to Beirut for approximately 6 months in the fall of 1984 and for 4 months in the fall of 1985.  His stressors consisted of receiving incoming fire while landing in a helicopter; receiving two shots while on night patrol with one shot making a hole in his canteen; being in an Israeli restaurant while on liberty when two masked men entered the restaurant and began firing; and seeing severely wounded Lebanese soldiers in a truck en route to the hospital.

The October 2008 VA examiner diagnosed the Veteran as having major depressive disorder pursuant to the DSM-4, while the April 2015 VA examiner diagnosed him with persistent depressive disorder pursuant to the DSM-5.  In making this determination, both VA examiners noted the Veteran's varying reported stressors were insufficient to meet criteria A.  

At his March 2013 hearing the Veteran reported that his stressor consisted of being fired upon while serving in Beirut, Lebanon.  He testified that this experience had caused depression and paranoia.

In a statement dated later in March 2013, a private physician reported that the Veteran had been "maintained psychiatrically since 2008."  The physician opined that the Veteran had been suffering from PTSD "as a result of his military service in 1984-1985."  The physician did not elaborate.

In this regard, the Board notes that a new version of the Diagnostic and Statistical Manual of Mental Disorders (DSM) was published during the pendency of this appeal and that, with respect to criteria needed to establish a diagnosis of PTSD, there is a difference between Criterion A in the DSM-4 and the new version in DSM-5.  Under the DSM-4, criterion A for PTSD requires that the person has been exposed to a traumatic event in which both of the following were present: (1) the person experiences, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and (2) the person's response involved intense fear, helplessness, or horror.  Under the DSM-5, criterion A for PTSD requires that the person must have been exposed to actual or threatened death, serious injury, or sexual violence.  

Service personnel records show that the Veteran served in the Marines and participated in security operations at the American Embassy in Beirut from April to August 1984.  The Veteran has reported a variable history that is not consistent with the service department record.  As noted, he told the VA examiner in 2008 that he had served two tours in Lebanon lasting a total of 10 months during the fall of 1984 and 1985.  At times he described his service as being part of the peace keeping mission in Beirut and participated in patrols in a market area.  At the 2015 examination the Veteran reported being in Lebanon for three months in 1984 and one month in 1985.  At that examination he denied any participation in direct combat.  

The Board must take judicial notice of the fact that United States peacekeeping troops were withdrawn from Lebanon in February 1984.  World History Project, February 7, 1984 Ronald Reagan Orders Marines to Withdraw from Lebanon; www.worldhistoryproject.org/1984/2/7/ronatld-reagan-orders-marines-to-withdraw-from-lebanon.  Hence it is not plausible that the Veteran participated in peacekeeping operations or operations outside of the embassy area.

Given his variable reports; and his statements to the examiner in 2015 that he did not participate in combat; the evidence is against a finding that the Veteran participated in combat.  

VA psychiatrist or psychologist has also not found that the Veteran's stressors are adequate to support a diagnosis of PTSD; and as just discussed the bulk of his reported stressors are not consistent with the circumstances of his service.  Accordingly, he could not establish entitlement to service connection for PTSD on the basis of fear of hostile military or terrorist activity.

The claim for service connection for PTSD must fail because of the absence of credible supporting evidence of a stressor; or of evidence of a stressor that does not require credible supporting evidence.

The VA examinations provide the most probative evidence as to whether the Veteran would meet the criteria for a diagnosis of PTSD.  The examiners conducted psychological testing; considered an accurate history; and provided a detailed analysis of how the Veteran did not meet the specific criteria for the diagnosis of PTSD.

The private physician did not provide any details as to the stressor supporting the finding of PTSD or how the Veteran met the diagnostic criteria for PTSD.  Earlier private treatment records report diagnoses of PTSD, but do not discuss any specific stressors or how the Veteran met the criteria for that diagnosis. These opinions are; therefore of less probative value than the examination reports.

The VA treatment records show that PTSD was suspected at times, but do not show that the Veteran was actually found to meet the specific criteria for a diagnosis of PTSD.

Because the most probative evidence is against a finding that the Veteran has ever met the criteria for a PTSD diagnosis or has a qualifying stressor.  The claim for service connection for PTSD must therefore be denied.

The Veteran has also been variously diagnosed with several other psychiatric disabilities, including major depressive disorder, adjustment disorder, and bipolar disorder under the DSM-4, and persistent depressive disorder under the DSM-5; alcohol dependence; malingering; and schizophrenia.  See October 2008 and April 2015 VA examination reports; VA outpatient treatment records dated December 2007 and May 2008; private treatment records dated from October 2008 to August 2012.  

No mental health or medical professional has linked these diagnoses to service.  The Veteran has not reported symptoms of these conditions in service or until decades after service.  He would not be competent to provide an opinion that a psychiatric disorder was caused by an event in service decades before the onset of the disability.   Because there is no competent evidence linking the current disabilities to service; the weight of the evidence is against the claims and service connection for a psychiatric disability other than PTSD must also be denied.


ORDER

Entitlement to service connection for a psychiatric disability to include PTSD is denied.  





______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


